Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2017

                                     No. 04-17-00664-CV

                         IN THE INTEREST OF A.D.J., A CHILD,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA01781
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       In this accelerated appeal of the September 21, 2017 order terminating Appellant’s
parental rights, Appellant’s brief was due to be filed with this court on November 14, 2017. See
TEX. R. APP. P. 38.6(a). After the brief was due, Appellant filed a motion for a twenty-day
extension of time to file Appellant’s brief until December 4, 2017.
       Appellant’s motion is GRANTED. Appellant’s brief is due on December 4, 2017.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court